Exhibit 10.67
 
FINISAR CORPORATION
2009 EMPLOYEE STOCK PURCHASE PLAN
 
1.  Establishment and Purpose of Plan.
 
1.1  Establishment.  The Finisar Corporation 2009 Employee Stock Purchase Plan
(the “Plan”) was adopted by the Board on September 9, 2009 and shall become
effective upon approval by the stockholders of the Company at the 2009 Annual
Meeting.
 
1.2  Purpose.  The purpose of the Plan is to advance the interests of Company
and its stockholders by providing an incentive to attract, retain and reward
Eligible Employees of the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides such Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Company intends that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.
 
2.  Definitions and Construction.
 
2.1  Definitions.  Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:
 
(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).
 
(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
 
(c) “Committee” means a committee of the Board duly appointed to administer the
Plan and having such powers as specified by the Board. Unless the powers of the
Committee have been specifically limited, the Committee shall have all of the
powers of the Board granted herein, including, without limitation, the power to
amend or terminate the Plan at any time, subject to the terms of the Plan and
any applicable limitations imposed by law.
 
(d) “Company” means Finisar Corporation, a Delaware corporation, or any
successor corporation thereto.
 
(e) “Compensation” means, with respect to any Offering Period, base wages or
salary, overtime pay, bonuses, commissions, shift differentials, payments for
paid time off, payments in lieu of notice, and any of such compensation deferred
under any program or plan established by a Participating Company, including,
without limitation, pursuant to Section 401(k) or Section 125 of the Code.
Compensation shall be limited to amounts actually payable in cash directly to
the Participant or deferred by the Participant during the Offering Period.
However, notwithstanding the foregoing, Compensation shall not include sign-on
bonuses, profit sharing, payments pursuant to a severance agreement, termination
pay, moving allowances, relocation payments, expense reimbursements, the cost of
employee benefits paid by a Participating Company, tuition reimbursements,
imputed income arising under any benefit program, contributions made by a
Participating Company under any employee benefit plan, income directly or
indirectly received pursuant to the Plan or any other stock purchase or stock
option plan, or any other compensation not included above.
 
(f) “Eligible Employee” means an Employee who meets the requirements set forth
in Section 5 for eligibility to participate in the Plan.
 
(g) “Employee” means a person treated as an employee of a Participating Company
for purposes of Section 423 of the Code. A Participant shall be deemed to have
ceased to be an Employee either upon an actual termination of employment or upon
the corporation employing the Participant ceasing to be a Participating


1



--------------------------------------------------------------------------------



 



Company. For purposes of the Plan, an individual shall not be deemed to have
ceased to be an Employee while on any military leave, sick leave, or other bona
fide leave of absence approved by the Company of ninety (90) days or less. If an
individual’s leave of absence exceeds ninety (90) days, the individual shall be
deemed to have ceased to be an Employee on the ninety-first (91st) day of such
leave unless the individual’s right to reemployment with the Participating
Company Group is guaranteed either by statute or by contract. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
All such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any governmental agency subsequently makes a
contrary determination.
 
(h) “Fair Market Value” means, as of any date:
 
(i) If the Stock is then listed on a national or regional securities exchange or
market system or is regularly quoted by a recognized securities dealer, the
closing sale price of a share of Stock (or the mean of the closing bid and asked
prices if the Stock is so quoted instead) as quoted on the Nasdaq National
Market, the Nasdaq SmallCap Market or such other national or regional securities
exchange or market system constituting the primary market for the Stock, or by
such recognized securities dealer, as reported in The Wall Street Journal or
such other source as the Company deems reliable. If the relevant date does not
fall on a day on which the Stock has traded on such securities exchange or
market system or has been quoted by such securities dealer, the date on which
the Fair Market Value is established shall be the last day on which the Stock
was so traded or quoted prior to the relevant date, or such other appropriate
day as determined by the Board, in its discretion.
 
(ii) If, on the relevant date, the Stock is not then listed on a national or
regional securities exchange or market system or regularly quoted by a
recognized securities dealer, the Fair Market Value of a share of Stock shall be
as determined in good faith by the Board.
 
(i) “International Plan” means the Finisar Corporation 2009 International
Employee Stock Purchase Plan.
 
(j) “Offering” means an offering of Stock as provided in Section 6.
 
(k) “Offering Date” means, for any Offering, the first day of the Offering
Period.
 
(l) “Offering Period” means a period established in accordance with Section 6.1.
 
(m) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
 
(n) “Participant” means an Eligible Employee who has become a participant in an
Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.
 
(o) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation designated by the Board as a corporation the Employees of
which may, if Eligible Employees, participate in the Plan. The Board shall have
the sole and absolute discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies.
 
(p) “Participating Company Group” means, at any point in time, the Company and
all other corporations collectively which are then Participating Companies.
 
(q) “Purchase Date” means, for any Purchase Period, the last day of such period.
 
(r) “Purchase Period” means a period established in accordance with Section 6.2.
 
(s) “Purchase Price” means the price at which a share of Stock may be purchased
under the Plan, as determined in accordance with Section 9.
 
(t) “Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering


2



--------------------------------------------------------------------------------



 



Period in which such option is outstanding. Such option arises from the right of
a Participant to withdraw any accumulated payroll deductions of the Participant
not previously applied to the purchase of Stock under the Plan and to terminate
participation in the Plan at any time during an Offering Period.
 
(u) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2.
 
(v) “Subscription Agreement” means a written agreement in such form as specified
by the Company, stating an Employee’s election to participate in the Plan and
authorizing payroll deductions under the Plan from the Employee’s Compensation.
 
(w) “Subscription Date” means the last business day prior to the Offering Date
of an Offering Period or such earlier date as the Company shall establish.
 
(x) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
 
2.2  Construction.  Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
 
3.  Administration.
 
3.1  Administration by the Board.  The Plan shall be administered by the Board.
All questions of interpretation of the Plan, of any form of agreement or other
document employed by the Company in the administration of the Plan, or of any
Purchase Right shall be determined by the Board and shall be final and binding
upon all persons having an interest in the Plan or the Purchase Right. Subject
to the provisions of the Plan, the Board shall determine all of the relevant
terms and conditions of Purchase Rights; provided, however, that all
Participants granted Purchase Rights pursuant to an Offering shall have the same
rights and privileges within the meaning of Section 423(b)(5) of the Code. All
expenses incurred in connection with the administration of the Plan shall be
paid by the Company.
 
3.2  Authority of Officers.  Any officer of the Company shall have the authority
to act on behalf of the Company with respect to any matter, right, obligation,
determination or election that is the responsibility of or that is allocated to
the Company herein, provided that the officer has apparent authority with
respect to such matter, right, obligation, determination or election.
 
3.3  Policies and Procedures Established by the Company.  The Company may, from
time to time, consistent with the Plan and the requirements of Section 423 of
the Code, establish, change or terminate such rules, guidelines, policies,
procedures, limitations, or adjustments as deemed advisable by the Company, in
its discretion, for the proper administration of the Plan, including, without
limitation, (a) a minimum payroll deduction amount required for participation in
an Offering, (b) a limitation on the frequency or number of changes permitted in
the rate of payroll deduction during an Offering, (c) an exchange ratio
applicable to amounts withheld in a currency other than United States dollars,
(d) a payroll deduction greater than or less than the amount designated by a
Participant in order to adjust for the Company’s delay or mistake in processing
a Subscription Agreement or in otherwise effecting a Participant’s election
under the Plan or as advisable to comply with the requirements of Section 423 of
the Code, and (e) determination of the date and manner by which the Fair Market
Value of a share of Stock is determined for purposes of administration of the
Plan.
 
3.4  Indemnification.  In addition to such other rights of indemnification as
they may have as members of the Board or officers or employees of the
Participating Company Group, members of the Board and any officers or employees
of the Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof


3



--------------------------------------------------------------------------------



 



(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
 
4.  Shares Subject to Plan.
 
4.1  Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan and the International Plan shall be twenty million (20,000,000),
cumulatively increased on May 1 of each year commencing on May 1, 2010 and
ending May 1, 2015 by one million (1,000,000) shares (the “Annual Increase”),
and shall consist of authorized but unissued or reacquired shares of Stock, or
any combination thereof. Any shares issued under the Plan shall reduce on a
share-for-share basis the number of shares of Stock available for subsequent
issuance under the International Plan. If an outstanding Purchase Right for any
reason expires or is terminated or canceled, the shares of Stock allocable to
the unexercised portion of that Purchase Right shall again be available for
issuance under the Plan.
 
4.2  Adjustments for Changes in Capital Structure.  In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company’s domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares available for issuance in the aggregate under the
Plan and the International Plan, the Annual Increase and each Purchase Right,
and in the Purchase Price. If a majority of the shares of the same class as the
shares subject to outstanding Purchase Rights are exchanged for, converted into,
or otherwise become (whether or not pursuant to an Ownership Change Event)
shares of another corporation (the “New Shares”), the Board may unilaterally
amend the outstanding Purchase Rights to provide that such Purchase Rights are
exercisable for New Shares. In the event of any such amendment, the number of
shares subject to, and the Purchase Price of, the outstanding Purchase Rights
shall be adjusted in a fair and equitable manner, as determined by the Board, in
its discretion. Notwithstanding the foregoing, any fractional share resulting
from an adjustment pursuant to this Section 4.2 shall be rounded down to the
nearest whole number, and in no event may the Purchase Price be decreased to an
amount less than the par value, if any, of the stock subject to the Purchase
Right. The adjustments determined by the Board pursuant to this Section 4.2
shall be made in such a manner to prevent the dilution or enlargement of
benefits under the Plan and the outstanding Purchase Rights thereunder, and such
adjustments shall be final, binding and conclusive.
 
5.  Eligibility.
 
5.1  Employees Eligible to Participate.  Each Employee of a Participating
Company is eligible to participate in the Plan and shall be deemed an Eligible
Employee, except any Employee who is either: (a) customarily employed by the
Participating Company Group for twenty (20) hours or less per week or
(b) customarily employed by the Participating Company Group for not more than
five (5) months in any calendar year.
 
5.2  Exclusion of Certain Stockholders.  Notwithstanding any provision of the
Plan to the contrary, no Employee shall be granted a Purchase Right under the
Plan if, immediately after such grant, the Employee would own or hold options to
purchase stock of the Company or of any Parent Corporation or Subsidiary
Corporation possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of such corporation, as determined in
accordance with Section 423(b)(3) of the Code. For purposes of this Section 5.2,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of such Employee.
 
6.  Offerings.
 
6.1  Offering Periods.  Except as otherwise set forth below, the Plan shall be
implemented by two series of Offerings. One series shall be of sequential
Offerings of approximately twelve (12) months duration or such other


4



--------------------------------------------------------------------------------



 



duration as the Board shall determine (an “Annual Offering Period”). The second
series shall be of Offerings of approximately six (6) months duration or such
other duration as the Board shall determine (a “Half-Year Offering Period”).
Annual Offering Periods shall commence on or about December 16 of each year and
end on or about the first December 15 occurring thereafter. The first Annual
Offering Period shall commence on December 16, 2009 and end on December 15,
2010. Half-Year Offering Periods shall commence on or about June 16 of each year
and end on or about the first December 15 occurring thereafter. Notwithstanding
the foregoing, the Board may establish a different duration for one or more
Offering Periods or different commencing or ending dates for such Offering
Periods; provided, however, that no Offering Period may have a duration
exceeding twenty-seven (27) months. If the first or last day of an Offering
Period is not a day on which the national securities exchanges or Nasdaq Stock
Market are open for trading, the Company shall specify the trading day that will
be deemed the first or last day, as the case may be, of the Offering Period.
 
6.2  Purchase Periods.  Each Annual Offering Period shall consist of two
(2) consecutive Purchase Periods of approximately six (6) months duration, or
such other number or duration as the Board determines. A Purchase Period
commencing on or about December 16 shall end on or about the next June 15, and a
Purchase Period commencing on or about June 16 shall end on or about the next
December 15. Each Half-Year Offering Period shall consist of a single Purchase
Period of approximately six (6) months duration coterminous with such Offering
Period. Notwithstanding the foregoing, the Board may establish a different
duration for one or more Purchase Periods or different commencing or ending
dates for such Purchase Periods. If the first or last day of a Purchase Period
is not a day on which the national securities exchanges or Nasdaq Stock Market
are open for trading, the Company shall specify the trading day that will be
deemed the first or last day, as the case may be, of the Purchase Period.
 
7.  Participation in the Plan.
 
7.1  Initial Participation.  An Eligible Employee may become a Participant in an
Offering Period by delivering a properly completed Subscription Agreement to the
office designated by the Company not later than the close of business for such
office on the Subscription Date established by the Company for that Offering
Period. An Eligible Employee who does not deliver a properly completed
Subscription Agreement to the Company’s designated office on or before the
Subscription Date for an Offering Period shall not participate in the Plan for
that Offering Period or for any subsequent Offering Period unless the Eligible
Employee subsequently delivers a properly completed Subscription Agreement to
the appropriate office of the Company on or before the Subscription Date for
such subsequent Offering Period. An Employee who becomes an Eligible Employee
after the Offering Date of an Offering Period shall not be eligible to
participate in that Offering Period but may participate in any subsequent
Offering Period provided the Employee is still an Eligible Employee as of the
Offering Date of such subsequent Offering Period.
 
7.2  Continued Participation.  A Participant shall automatically participate in
the next Offering Period commencing immediately after the final Purchase Date of
each Offering Period in which the Participant participates provided that the
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 13.1 or (b) terminated employment as provided in Section 14. A
Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period in accordance with the procedures set
forth in Section 7.1 if the Participant desires to change any of the elections
contained in the Participant’s then effective Subscription Agreement.
 
8.  Right to Purchase Shares.
 
8.1  Grant of Purchase Right.  Except as set forth below, on the Offering Date
of each Offering Period, each Participant in that Offering Period shall be
granted automatically a Purchase Right determined as follows:
 
(a) Annual Offering Period.  Each Purchase Right granted on the Offering Date of
an Annual Offering Period shall consist of an option to purchase that number of
whole shares of Stock determined by dividing Twenty-Five Thousand Dollars
($25,000) by the Fair Market Value of a share of Stock on the Offering Date.


5



--------------------------------------------------------------------------------



 



(b) Half-Year Offering Period.  Each Purchase Right granted on the Offering Date
of a Half-Year Offering Period shall consist of an option to purchase that
number of whole shares of Stock determined by dividing Twelve Thousand Five
Hundred Dollars ($12,500) by the Fair Market Value of a share of Stock on the
Offering Date.
 
8.2  Pro Rata Adjustment of Purchase Right.  If the Board establishes an
Offering Period of any duration other than twelve months or six months, then the
number of shares of Stock subject to each Purchase Right granted on the Offering
Date of such Offering Period shall be determined as provided in Section 8.1,
except that the applicable dollar amount shall be determined by multiplying
$2,083.33 by the number of months (rounded to the nearest whole month) in the
Offering Period and rounding to the nearest whole dollar.
 
8.3  Calendar Year Purchase Limitation.  Notwithstanding any provision of the
Plan to the contrary, no Participant shall be granted a Purchase Right which
permits his or her right to purchase shares of Stock under the Plan to accrue at
a rate which, when aggregated with such Participant’s rights to purchase shares
under all other employee stock purchase plans of a Participating Company
intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time. For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering Period. The
limitation described in this Section shall be applied in conformance with
applicable regulations under Section 423(b)(8) of the Code.
 
8.4  Maximum Number of Shares Purchasable by All Participants.  Notwithstanding
any provision of the Plan to the contrary, the maximum number of shares
purchasable in total by all Participants in this Plan and the International Plan
on any one Purchase Date shall not exceed one-half of one percent (0.5%) of that
number of shares of Stock outstanding on the immediately preceding May 1 of the
calendar year in which such Purchase Date occurs. However, the Board shall have
the discretionary authority, exercisable prior to the start of any Offering
Period, to increase or decrease the limitation to be in effect for the number of
shares purchasable in total by all Participants on each Purchase Date during
that Offering Period.
 
9.  Purchase Price.
 
The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Board; provided, however, that the Purchase Price on each
Purchase Date shall not be less than eighty-five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date. Unless otherwise provided by the Board prior to the commencement of an
Offering Period, the Purchase Price on each Purchase Date during that Offering
Period shall be eighty-five percent (85%) of the lesser of (a) the Fair Market
Value of a share of Stock on the Offering Date of the Offering Period, or
(b) the Fair Market Value of a share of Stock on the Purchase Date.
 
10.  Accumulation of Purchase Price through Payroll Deduction.
 
Shares of Stock acquired pursuant to the exercise of all or any portion of a
Purchase Right may be paid for only by means of payroll deductions from the
Participant’s Compensation accumulated during the Offering Period for which such
Purchase Right was granted, subject to the following:
 
10.1  Amount of Payroll Deductions.  Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation on each
payday during an Offering Period shall be determined by the Participant’s
Subscription Agreement. The Subscription Agreement shall set forth the
percentage of the Participant’s Compensation to be deducted on each payday
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions) or more than twenty percent (20%); provided, however, that in no
event may a Participant’s payroll deductions on any payday for the purchase of
shares under the Plan and all other employee stock purchase plans of a
Participating Company intended to meet the requirements of Section 423 of the
Code exceed twenty percent (20%) of the Participant’s Compensation on such
payday. The Board may change the foregoing limits on payroll deductions
effective as of any Offering Date.


6



--------------------------------------------------------------------------------



 



10.2  Commencement of Payroll Deductions.  Payroll deductions shall commence on
the first payday following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided herein.
 
10.3  Election to Change or Stop Payroll Deductions.  During an Offering Period,
a Participant may elect to increase or decrease the rate of or to stop
deductions from his or her Compensation by delivering to the Company’s
designated office an amended Subscription Agreement authorizing such change on
or before the Change Notice Date, as defined below. A Participant who elects,
effective following the first payday of an Offering Period, to decrease the rate
of his or her payroll deductions to zero percent (0%) shall nevertheless remain
a Participant in the current Offering Period unless such Participant withdraws
from the Plan as provided in Section 13.1. The “Change Notice Date” shall be the
day immediately prior to the beginning of the first pay period for which such
election is to be effective, unless a different date is established by the
Company and announced to the Participants.
 
10.4  Administrative Suspension of Payroll Deductions.  The Company may, in its
sole discretion, suspend a Participant’s payroll deductions under the Plan as
the Company deems advisable to avoid accumulating payroll deductions in excess
of the amount that could reasonably be anticipated to purchase the maximum
number of shares of Stock permitted (a) under the Participant’s Purchase Right
or (b) during a calendar year under the limit set forth in Section 8.3. Payroll
deductions shall be resumed at the rate specified in the Participant’s then
effective Subscription Agreement at the beginning, respectively, of (a) the next
Offering Period, provided that the individual is a Participant in such Offering
Period or (b) the next Purchase Period the Purchase Date of which falls in the
following calendar year, unless the Participant has either withdrawn from the
Plan as provided in Section 13.1 or has ceased to be an Eligible Employee.
 
10.5  Participant Accounts.  Individual bookkeeping accounts shall be maintained
for each Participant. All payroll deductions from a Participant’s Compensation
shall be credited to such Participant’s Plan account and shall be deposited with
the general funds of the Company. All payroll deductions received or held by the
Company may be used by the Company for any corporate purpose.
 
10.6  No Interest Paid.  Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan.
 
10.7  Voluntary Withdrawal from Plan Account.  A Participant may withdraw all or
any portion of the payroll deductions credited to his or her Plan account and
not previously applied toward the purchase of Stock by delivering to the
Company’s designated office a written notice on a form provided by the Company
for such purpose. A Participant who withdraws the entire remaining balance
credited to his or her Plan account shall be deemed to have withdrawn from the
Plan in accordance with Section 13.1. Amounts withdrawn shall be returned to the
Participant as soon as practicable after the Company’s receipt of the notice of
withdrawal and may not be applied to the purchase of shares in any Offering
under the Plan. The Company may from time to time establish or change
limitations on the frequency of withdrawals permitted under this Section,
establish a minimum dollar amount that must be retained in the Participant’s
Plan account, or terminate the withdrawal right provided by this Section.
 
11.  Purchase of Shares.
 
11.1  Exercise of Purchase Right.  On each Purchase Date of an Offering Period,
each Participant who has not withdrawn from the Plan and whose participation in
the Offering has not otherwise terminated before such Purchase Date shall
automatically acquire pursuant to the exercise of the Participant’s Purchase
Right the number of whole shares of Stock determined by dividing (a) the total
amount of the Participant’s payroll deductions accumulated in the Participant’s
Plan account during the Offering Period and not previously applied toward the
purchase of Stock by (b) the Purchase Price. However, in no event shall the
number of shares purchased by the Participant during an Offering Period exceed
the number of shares subject to the Participant’s Purchase Right. No shares of
Stock shall be purchased on a Purchase Date on behalf of a Participant whose
participation in the Offering or the Plan has terminated before such Purchase
Date.
 
11.2  Pro Rata Allocation of Shares.  If the number of shares of Stock which
might be purchased by all Participants in the Plan on a Purchase Date exceeds
the number of shares of Stock available in the Plan as provided


7



--------------------------------------------------------------------------------



 



in Section 4.1 or the maximum number of shares purchasable in total by all
Participants in the Plan and the International Plan on any one Purchase Date as
provided in Section 8.4, the Company shall make a pro rata allocation of the
remaining shares in as uniform a manner as practicable and as the Company
determines to be equitable. Any fractional share resulting from such pro rata
allocation to any Participant shall be disregarded.
 
11.3  Delivery of Certificates.  As soon as practicable after each Purchase
Date, the Company shall arrange the delivery to each Participant of a
certificate representing the shares acquired by the Participant on such Purchase
Date; provided that the Company may deliver such shares to a broker designated
by the Company that will hold such shares for the benefit of the Participant.
Shares to be delivered to a Participant under the Plan shall be registered in
the name of the Participant, or, if requested by the Participant, in the name of
the Participant and his or her spouse, or, if applicable, in the names of the
heirs of the Participant.
 
11.4  Return of Cash Balance.  Any cash balance remaining in a Participant’s
Plan account following any Purchase Date shall be refunded to the Participant as
soon as practicable after such Purchase Date. However, if the cash balance to be
returned to a Participant pursuant to the preceding sentence is less than the
amount that would have been necessary to purchase an additional whole share of
Stock on such Purchase Date, the Company may retain the cash balance in the
Participant’s Plan account to be applied toward the purchase of shares of Stock
in the subsequent Purchase Period or Offering Period, as the case may be.
 
11.5  Tax Withholding.  At the time a Participant’s Purchase Right is exercised,
in whole or in part, or at the time a Participant disposes of some or all of the
shares of Stock he or she acquires under the Plan, the Participant shall make
adequate provision for the federal, state, local and foreign tax withholding
obligations, if any, of the Participating Company Group which arise upon
exercise of the Purchase Right or upon such disposition of shares, respectively.
The Participating Company Group may, but shall not be obligated to, withhold
from the Participant’s compensation the amount necessary to meet such
withholding obligations.
 
11.6  Expiration of Purchase Right.  Any portion of a Participant’s Purchase
Right remaining unexercised after the end of the Offering Period to which the
Purchase Right relates shall expire immediately upon the end of the Offering
Period.
 
11.7  Provision of Reports and Stockholder Information to Participants. Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total payroll deductions
accumulated prior to such exercise, the number of shares of Stock purchased, the
Purchase Price for such shares, the date of purchase and the cash balance, if
any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11.4. The report
required by this Section may be delivered in such form and by such means,
including by electronic transmission, as the Company may determine. In addition,
each Participant shall be provided information concerning the Company equivalent
to that information provided generally to the Company’s common stockholders.
 
12.  ESPP Brokerage Account.  
 
12.1  The Company may require that the shares purchased on behalf of each
Participant shall be deposited directly into a brokerage account which the
Company shall establish for the Participant at a Company-designated brokerage
firm. The account will be known as the ESPP Brokerage Account. The following
policies and procedures shall be in place for any shares deposited into the
Participant’s ESPP Broker Account until those shares have been held for the
requisite period necessary to avoid a disqualifying disposition under the
federal tax laws. Accordingly, the shares must be held in the ESPP Brokerage
Account until the later of the following two periods: (i) the end of the two
(2)-year period measured from the start date of the Offering Period in which the
shares were purchased and (ii) the end of the one (1)-year measured from the
actual Purchase Date of those shares.
 
12.2  The deposited shares shall not be transferable (either electronically or
in certificate form) from the ESPP Brokerage Account until the required holding
period for those shares is satisfied. Such limitation shall apply both to
transfers to different accounts with the same ESPP broker and to transfers to
other brokerage firms. Any shares held for the required holding period may be
transferred (either electronically or in certificate form) to other accounts or
to other brokerage firms.


8



--------------------------------------------------------------------------------



 



12.3  The foregoing procedures shall not in any way limit when the Participant
may sell his or her shares.  Those procedures are designed solely to assure that
any sale of shares prior to the satisfaction of the required holding period is
made through the ESPP Brokerage Account. In addition, the Participant may
request a stock certificate or share transfer from his or her ESPP Brokerage
Account prior to the satisfaction of the required holding period should the
Participant wish to make a gift of any shares held in that account. However,
shares may not be transferred (either electronically or in certificate form)
from the ESPP Brokerage Account for use as collateral for a loan, unless those
shares have been held for the required holding period.
 
12.4  To the extent the Board requires that shares be deposited in the ESPP
Brokerage Account, the foregoing procedures shall apply to all shares purchased
by the Participant under the Plan, whether or not the Participant continues to
be an Employee.
 
13.  Withdrawal from Offering or Plan.
 
13.1  Voluntary Withdrawal.  A Participant may withdraw from the Plan or any
Offering by signing and delivering to the Company’s designated office a written
notice of withdrawal on a form provided by the Company for this purpose. Such
withdrawal may be elected at any time prior to the end of an Offering Period;
provided, however, that if a Participant withdraws from the Plan or an Offering
after a Purchase Date, the withdrawal shall not affect shares of Stock acquired
by the Participant on such Purchase Date. A Participant who voluntarily
withdraws from the Plan or an Offering is prohibited from resuming participation
in the Plan in the same Offering from which he or she withdrew, but may
participate in any subsequent Offering by again satisfying the requirements of
Sections 5 and 7.1. The Company may impose, from time to time, a requirement
that the notice of withdrawal be on file with the Company’s designated office
for a reasonable period prior to the effectiveness of the Participant’s
withdrawal.
 
13.2  Return of Payroll Deductions.  Upon a Participant’s voluntary withdrawal
from the Plan or an Offering pursuant to Section 13.1, the Participant’s
accumulated payroll deductions which have not been applied toward the purchase
of shares shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest, and the Participant’s interest
in the Plan or the Offering, as applicable, shall terminate. Such accumulated
payroll deductions to be refunded in accordance with this Section may not be
applied to any other Offering under the Plan.
 
14.  Termination of Employment or Eligibility.
 
Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the Participant’s accumulated payroll deductions which have not been
applied toward the purchase of shares shall, as soon as practicable, be returned
to the Participant or, in the case of the Participant’s death, to the
Participant’s beneficiary designated in accordance with Section 21, if any, or
legal representative, and all of the Participant’s rights under the Plan shall
terminate. Interest shall not be paid on sums returned pursuant to this
Section 14. A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by satisfying the requirements of
Sections 5 and 7.1.
 
15.  Change in Control.
 
15.1  Definitions.
 
(a) An “Ownership Change Event”  shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.
 
(b) A “Change in Control”  shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately


9



--------------------------------------------------------------------------------



 



before the Transaction do not retain immediately after the Transaction, in
substantially the same proportions as their ownership of shares of the Company’s
voting stock immediately before the Transaction, direct or indirect beneficial
ownership of more than fifty percent (50%) of the total combined voting power of
the outstanding voting stock of the Company or the corporation or corporations
to which the assets of the Company were transferred (the “Transferee
Corporation(s)”), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations. The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.
 
15.2  Effect of Change in Control on Purchase Rights.  In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the “Acquiring Corporation”),
may assume the Company’s rights and obligations under the Plan. If the Acquiring
Corporation elects not to assume the Company’s rights and obligations under
outstanding Purchase Rights, the Purchase Date of the then current Purchase
Period shall be accelerated to a date before the date of the Change in Control
specified by the Board, but the number of shares of Stock subject to outstanding
Purchase Rights shall not be adjusted. All Purchase Rights which are neither
assumed by the Acquiring Corporation in connection with the Change in Control
nor exercised as of the date of the Change in Control shall terminate and cease
to be outstanding effective as of the date of the Change in Control.
 
16.  Nontransferability of Purchase Rights.
 
Neither payroll deductions credited to a Participant’s Plan account nor a
Participant’s Purchase Right may be assigned, transferred, pledged or otherwise
disposed of in any manner other than as provided by the Plan or by will or the
laws of descent and distribution. (A beneficiary designation pursuant to
Section 21 shall not be treated as a disposition for this purpose.) Any such
attempted assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
from the Plan as provided in Section 13.1. A Purchase Right shall be exercisable
during the lifetime of the Participant only by the Participant.
 
17.  Compliance with Securities Law.
 
The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities. A Purchase Right may not be exercised if the issuance of shares upon
such exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
securities exchange or market system upon which the Stock may then be listed. In
addition, no Purchase Right may be exercised unless (a) a registration statement
under the Securities Act of 1933, as amended, shall at the time of exercise of
the Purchase Right be in effect with respect to the shares issuable upon
exercise of the Purchase Right, or (b) in the opinion of legal counsel to the
Company, the shares issuable upon exercise of the Purchase Right may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of said Act. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares under the Plan shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to the exercise of a Purchase
Right, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.
 
18.  Rights as a Stockholder and Employee.
 
A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate for the shares purchased pursuant to the exercise of the
Participant’s Purchase Right (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is


10



--------------------------------------------------------------------------------



 



prior to the date such certificate is issued, except as provided in Section 4.2.
Nothing herein shall confer upon a Participant any right to continue in the
employ of the Participating Company Group or interfere in any way with any right
of the Participating Company Group to terminate the Participant’s employment at
any time.
 
19.  Legends.
 
The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:
 
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”
 
20.  Notification of Disposition of Shares.
 
To the extent the Company does not require that shares be deposited into an ESPP
Brokerage Account pursuant to Section 12, the Company may require the
Participant to give the Company prompt notice of any disposition of shares
acquired by exercise of a Purchase Right. The Company may require that until
such time as a Participant disposes of shares acquired upon exercise of a
Purchase Right, the Participant shall hold all such shares in the Participant’s
name (or, if elected by the Participant, in the name of the Participant and his
or her spouse but not in the name of any nominee) until the later of two years
after the date of grant of such Purchase Right or one year after the date of
exercise of such Purchase Right. The Company may direct that the certificates
evidencing shares acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.
 
21.  Designation of Beneficiary.
 
21.1  Designation Procedure.  A Participant may file a written designation of a
beneficiary who is to receive (a) shares and cash, if any, from the
Participant’s Plan account if the Participant dies subsequent to a Purchase Date
but prior to delivery to the Participant of such shares and cash or (b) cash, if
any, from the Participant’s Plan account if the Participant dies prior to the
exercise of the Participant’s Purchase Right. If a married Participant
designates a beneficiary other than the Participant’s spouse, the effectiveness
of such designation shall be subject to the consent of the Participant’s spouse.
A Participant may change his or her beneficiary designation at any time by
written notice to the Company.
 
21.2  Absence of Beneficiary Designation.  If a Participant dies without an
effective designation pursuant to Section 21.1 of a beneficiary who is living at
the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative.
 
22.  Notices.
 
All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.


11



--------------------------------------------------------------------------------



 



23.  Amendment or Termination of the Plan.
 
23.1 The Board may at any time amend or terminate the Plan, except that (a) no
such amendment or termination shall affect Purchase Rights previously granted
under the Plan unless expressly provided by the Board and (b) no such amendment
or termination may adversely affect a Purchase Right previously granted under
the Plan without the consent of the Participant, except to the extent permitted
by the Plan or as may be necessary to qualify the Plan as an employee stock
purchase plan pursuant to Section 423 of the Code or to comply with any
applicable law, regulation or rule. Any amendment to the Plan that would
authorize the sale of more shares than are then authorized for issuance under
the Plan or would change the definition of the corporations that may be
designated by the Board as Participating Companies must be approved by the
stockholders of the Company within twelve (12) months of the adoption of such
amendment.
 
23.2 Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) December 15, 2019, (ii) the date on which all shares available
for issuance in the aggregate under the Plan and the International Plan shall
have been sold pursuant to purchase rights exercised under the Plan and the
International Plan or (iii) the date on which all Purchase Rights are exercised
in connection with a Change in Control. No further purchase rights shall be
granted or exercised, and no further payroll deductions shall be collected,
under the Plan following such termination.
 
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Finisar Corporation 2009 Employee Stock Purchase Plan,
subject to the approval of the stockholders at the 2009 Annual Meeting.
 
    

Secretary


12